Exhibit 99.2 Form 51-102F3 Material Change Report 1. Name and Address of Company Titan Trading Analytics Inc. Unit 120, 4445 Calgary Trail Edmonton, Alberta, T6H 5R7 2. Date of Material Change August 19, 2013 3. News Release August 26, 2013 via Marketwire. 4. Summary of Material Change Titan Trading Analytics Inc. announces Cessation of Business Operations 5. Full Description of Material Change Titan Trading Analytics Inc. (TSX VENTURE: TTA) (OTCBB: TITAF) (“Titan”) announces that due to financial difficulties, the company has ceased business operations and will not be able to fulfill its financial obligations.All of the directors have resigned from their positions, including all Board committees.In addition, all officers and employees have resigned or have been dismissed. 6. Reliance of subsection 7.1(2) of National Instrument 51-102 N/A 7. Omitted Information N/A 8. Executive Officer N/A 9. Date of Report August 26, 2013
